Citation Nr: 1313910	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD and evaluated it as 50 percent disabling, effective May 14, 2007.  A notice of disagreement was filed in September 2008 and a statement of the case was issued in March 2009.  In May 2009, the Veteran filed a substantive appeal with regard to the initial increased rating issue. 

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2012).  

The Veteran was afforded a VA psychiatric examination in June 2007, the examiner noted that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Request records of relevant psychiatric treatment that the Veteran may have received since January 2012 through the Central Alabama Veterans Health Care System (CAVHCS) - namely the Columbus Community Based Outpatient Clinic (CBOC) in Columbus, Georgia.  Copies of such records which are available should be associated with the claims folder.  

3. After completing the above, readjudicate the issue of entitlement to an initial disability rating greater than 50 percent for the service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


